DETAILED ACTION
The office action is a response to the amendment filed on 06/15/2022 in which claims 1-12 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first inventor-to-file. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Zhou Xu (Reg.No. 62987), on 08/26/2022.

Claim Amendment
1. (Previously Presented) A network failure protection method, comprising:
allocating a protection ring bit position for each forwarding link of a ring topology, wherein a direction of the protection ring bit position is opposite to a working path of a corresponding forwarding link;
newly adding a Bit Index Explicit Replication (BIER) Ring Forwarding Table (BRFT), wherein the BRFT is configured to store an adjacent forwarding table entry related to forwarding along the direction of the protection ring bit position; and
when a BIER message is forwarded along the working path, in response to a failure of downstream adjacency of a forwarding link detected by a BIER Forwarding Router (BFR), searching for entry content of a Bit Index Explicit Replication Traffic Engineering (BIER-TE) Adjacency FRR Table (BTAFT) to find a correlation between a link bit position of a failure forwarding link and [[a]]the protection ring bit position, and forwarding, on the basis of the entry content of the BRFT, the BIER message to a failure point of an opposite end along the direction of the protection ring bit position. 

2. (Original) The network failure protection method according to claim 1, wherein the BRFT includes Bit Index Information, Adjacencies Information, DNR (Do Not Reset) Information, C-BM (Clear-BitMask) Information that needs to be cleared when a message is forwarded and Entry Status Information. 

3. (Previously Presented) The network failure protection method according to claim 1, wherein before when the BIER message is forwarded along the working path, in response to the failure of downstream adjacency of the forwarding link detected by the BFR, searching for entry contents of the BTAFT to find the correlation between the link bit position of the failure forwarding link and the protection ring bit position, and forwarding, on the basis of the entry content of the BRFT, the BIER message to the failure point of the opposite end along the direction of the protection ring bit position, the method further comprises:
expanding a BIER message header, to distinguish, by a newly added field, whether the BIER message is forwarded along the working path or along the direction of the protection ring bit position.

4. (Original) The network failure protection method according to claim 1, wherein the entry content of the BRFT is formed by, according to a distribution process of the protection ring bit position, carrying out BRFT table configuration on each node passed by the protection ring bit position.  

5. (Previously Presented)The network failure protection method according to claim 4, wherein before when the BIER message is forwarded along the working path, in response to the failure of downstream adjacency of the forwarding link detected by the BFR, searching for entry contents of the BTAFT to find the correlation between the link bit position of the failure forwarding link and the protection ring bit position, and forwarding, on the basis of the entry content of the BRFT, the BIER message to the failure point of the opposite end along the direction of the protection ring bit position, the method further comprises: 
sending the table entries related to BIER message forwarding to the BFR through a southbound interface.

6. (Previously Presented) The network failure protection method according to claim 3, wherein when the BIER message is forwarded along the working path, in response to the failure of downstream adjacency of the forwarding link detected by the BFR, searching for entry contents of the BTAFT to find the correlation between the link bit position of the failure forwarding link and the protection ring bit position, and forwarding, on the basis of the entry content of the BRFT, the BIER message to the failure point of the opposite end along the direction of the protection ring bit position, comprises: 
in response to a failure of the downstream adjacency to which the BIER message needs to be forwarded, modifying a bit string content of the BIER message to replace the link bit position of the failure forwarding link with the protection ring bit position of the failure forwarding link, and setting the newly added field of the BIER message header. 
 
7. (Original) The network failure protection method according to claim 6, wherein, when the BIER message is forwarded, whether to search an original Bit Index Forwarding Table (BIFT) or to search the newly added BRFT to forward is determined according to whether the newly added field of the BIER message head is set. 

8. (Previously Presented) The network failure protection method according to claim 7, wherein, searching the BRFT to forward comprises:
copying and forwarding bit-by-bit according to a bit string at the BIER message header, and checking table entries of the BRFT one by one to detect whether a current table entry of the BRFT meets a condition of off-protection ring; and
responsive to determining that the condition of off-protection ring is met, clearing a setting of the newly added field at the BIER message header, copying the BIER message, and searching the BIFT to forward; or
responsive to determining that the condition of off-protection ring is not met, directly copying the BIER message and forwarding the BIER message through an adjacent port corresponding to the current table entry of the BRFT.

9. (Previously Presented) A network failure protection system, comprising a Bit Index Explicit Replication Traffic Engineering (BIER-TE) controller and a Bit Index Explicit Replication (BIER) Forwarding Router, wherein:
the BIER-TE controller is configured to allocate a protection ring bit position for each forwarding link of a ring topology, wherein a direction of the protection ring bit position is opposite to a working path of a corresponding forwarding link, newly add a BIER Ring Forwarding Table (BRFT), wherein the BRFT is configured to store an adjacent forwarding table entry related to forwarding along the direction of the protection ring bit position, and forward the table entry related to forwarding of a BIER message to the BIER Forwarding Router through a southbound interface; and
the BIER Forwarding Router is configured to receive the table entry related to forwarding of the BIER message sent from the BIER-TE controller through the southbound interface; when the BIER message is forwarded along the working path, in response to a failure of downstream adjacency of a forwarding link detected by [[a]]the BIER forwarding router (BFR), search for the entry content of a BIER-TE Adjacency FRR Table (BTFT) to find a correlation between a link bit position of a failure forwarding link and [[a]]the protection ring bit position, and forward, on the basis of the entry content of the BRFT, the BIER message to a failure point of an opposite end along the direction of the protection ring bit position. 

10. (Currently Amended) The network failure protection system according to claim 9, wherein the BIER-TE controller comprises:
a Path Computation Element (PCE) 
a ring BitPosition (BP) resource allocator 
a BRFT entry generator/integrator 
a protection correlation manager 
a table entry issuer 

11. (Currently Amended) The network failure protection system according to claim 9, wherein the BIER Forwarding Router comprises:
an entry configurator 
a message encapsulator 
a message analyzer 
a message sender/receiver 
a BIER-TE protection forwarder 
a BRFT forwarder 
a fast detector 

12. (Previously Presented) A non-transitory storage medium, storing at least one program, wherein when executed by at least one processor, the at least one program implements the steps of the method of network failure protection according to claim 1.



Allowable Subject Matter
Claims 1-12 are allowed.
The following prior art references are considered by the examiner as most similar to the instant invention:
a.	Eckert et al. (US 2016/0254991 A1) which discloses failure protection in traffic- engineered bit indexed explicit replication network, allocating bit positions; 
the reference Eckert further discloses failure protection information for failure network link, checking for a failure state of the network link represented in the forwarding table, modifying the bit value in the message bit array; if detecting failure of network link, determine new paths; to avoid the link failure, reroute around either the failed link or failed node. However, Eckert does not disclose the limitations such as “ the direction of the protection ring bit position is opposite to a working path of a corresponding forwarding link; Searching for every content of a Bit Index Explicit Replication Traffic Engineering Adjacency FRR Table to find a correlation between a link bit position of a failure link and the protection bit position, Forwarding the BIER message to a failure point of an opposite end along the direction of the protection ring bit position.
b.	Wijnands et al. (US 2015/0138961 A1) which discloses performing bit indexed explicit replication (BIER), the packet includes big string information identifying plurality of destination., the reference further discloses bit indexed forwarding table (BIFT), the BIFT includes primary path entry and backup path entry, detecting a failure, switching from the primary path entry to the backup path entry. However, the Wijnands does not disclose the limitations such as “ the direction of the protection ring bit position is opposite to a working path of a corresponding forwarding link; Searching for every content of a Bit Index Explicit Replication Traffic Engineering Adjacency FRR Table to find a correlation between a link bit position of a failure link and the protection bit position, Forwarding the BIER message to a failure point of an opposite end along the direction of the protection ring bit position”.
c. 	Umansky et al. (US 2008/0304407 A1) which discloses upon detection of the failure in the ring network, perform a protection action in the multicast traffic according to protection routing table. However, Umansky does not disclose the limitations such as “the direction of the protection ring bit position is opposite to a working path of a corresponding forwarding link; Searching for every content of a Bit Index Explicit Replication Traffic Engineering Adjacency FRR Table to find a correlation between a link bit position of a failure link and the protection bit position, Forwarding the BIER message to a failure point of an opposite end along the direction of the protection ring bit position”.

5.	The cited prior arts fail to teach or suggest “the direction of the protection ring bit position is opposite to a working path of a corresponding forwarding link; Searching for every content of a Bit Index Explicit Replication Traffic Engineering Adjacency FRR Table to find a correlation between a link bit position of a failure link and the protection bit position, Forwarding the BIER message to a failure point of an opposite end along the direction of the protection ring bit position”, in combination with other limitations, as specified in the independent claims 1 and 9.
Claims 2-8 and 12 are allowed because they further limit claim 1.
Claims 10-11 are allowed because they further limit claim 9.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.    

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M. AUNG whose telephone number is (571)270-02.  The examiner can normally be reached on Monday through Friday, 8; 00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452